Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-5 is the inclusion of the limitations of a drive circuit that includes a power supply voltage control circuit that controls supply of a power supply voltage to the first device and the second device; a first drive signal output circuit that includes a first detection circuit detecting a voltage value of the power supply voltage, and outputs the first drive signal; a second drive signal output circuit that includes a second detection circuit detecting the voltage value of the power supply voltage, and outputs the second drive signal; a first fuse having one end electrically coupled to the first detection circuit and the first selection circuit, and the other end electrically coupled to the power supply voltage control circuit; and a second fuse having one end electrically coupled to the second detection circuit and the second selection circuit, and the other end electrically coupled to the power supply voltage control circuit, wherein the first drive signal output circuit controls the power supply voltage control circuit based on a detection result in the first detection circuit. It is these limitations found in the claims, as they are  claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Otokita (US 2014/0125723) disclose a liquid ejecting apparatus having first & second piezoelectric elements, a first & second nozzles ejecting liquid per the driving of the first  & second piezoelectric element, respectively, a driving signal generation unit that generates a 
generating device which generates a drive signal with voltage, a drive controlling 
device which controls a timing for applying the drive signal, and a plurality of switching devices which apply the drive signal to the piezoelectric elements according to control of the drive 
controlling device.  Shingyohuchi (US 2002/0036667) disclose an ink jet recording apparatus having an ink jet head with a nozzle, an ink channel, a diaphragm, and an electrode and a part applying first and second driving signals to the ink jet head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853